DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/15/2021 in response to the Non-Final Office Action mailed 10/16/2020 has been entered.  
	Claims 1-15 are currently pending in U.S. Patent Application No. 16/511,552.

Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,395,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Corresponding Double Patenting rejections are withdrawn accordingly.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments, claim rejections under 35 U.S.C. 112(b) to claim 15 as previously presented, is withdrawn.  

Allowable Subject Matter and Reasons for Allowance
Claims 1-15 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has “wherein the collision of the first and second bounding volumes is an overlap of the first and second bounding volumes, which is understood as a predetermined boundary being exceeded, and so an alarm is already triggered before contact is made between the hand of the patient and the tube”.


Additionally Cited References:
BUIBAS et al. (US 2021/0049772) and Liu et al. (US 2014/0169623) evidence the general state of the art as it relates to action recognition and/or object collision determinations for point clouds/fields, and as such are pertinent to the claimed invention despite not lending to an obvious combination teaching/suggesting the claimed invention as a whole.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669